Dismissed and Opinion Filed January 2, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01018-CV

                             FEBLINE DEMING, Appellant
                                       V.
                          YOLANDA BARBOSA, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-02731

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The clerk’s record in this case is past due. By postcard dated September 16, 2014, we

notified appellant the clerk’s record was past due. On September 19, 2014, we received

notification from the Dallas County District Clerk that the clerk’s record had been prepared but

was being held for non-payment. By letter dated September 19, 2014, we informed the appellant

the clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that she had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not provided this Court with the clerk’s
record, any required documentation, or otherwise corresponded with the Court regarding the

status of this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




141018F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

FEBLINE DEMING, Appellant                          On Appeal from the 162nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01018-CV        V.                       Trial Court Cause No. DC-13-02731.
                                                   Opinion delivered by Chief Justice Wright.
YOLANDA BARBOSA, ET AL., Appellees                 Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    It is ORDERED that appellees YOLANDA BARBOSA, ABRAHAM BARBOSA,
AURORA ALVARADO, FERMIN REYES, ANABEL ALVAREZ REYES, and ELIBERTO
GONZALEZ recover their costs of this appeal from appellant FEBLINE DEMING.


Judgment entered January 2, 2015.




                                             –3–